04/26/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs April 3, 2018

                STATE OF TENNESSEE v. RICKEY WILLIAMS

                  Appeal from the Criminal Court for Shelby County
                       No. 98-03611       Chris Craft, Judge
                      ___________________________________

                            No. W2017-01889-CCA-R3-CD
                        ___________________________________


The petitioner, Rickey Williams, appeals the Shelby County Criminal Court’s denial of
his “Ex Parte Injunction and/or Show Cause Order.” On appeal, the petitioner contends
the trial court erred in summarily dismissing his motion “because his conviction is
voidable.” The State contends the petitioner’s appeal is not properly before this Court
and, despite the lack of jurisdiction, the petitioner is not entitled to relief on the merits of
his claim. Upon review of the record and the parties’ briefs, we affirm the judgment of
the trial court.

      Tenn. R. App. P. 3 as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which D. KELLY THOMAS, JR. and
ROBERT L. HOLLOWAY, JR., JJ., joined.

Rickey Williams, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Karen Cook, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

                                    Factual Background

       A jury convicted the petitioner of murdering Algerine Bougard in her apartment
on or about December 1, 1997, for which he received a sentence of life in prison. The
petitioner appealed, and this Court affirmed his conviction and sentence. See State v.
Rickey Williams, No. W1999-01701-CCA-R3-CD, 2001 WL 128557 at *2, (Tenn. Crim.
App. Feb. 15, 2001), perm. app. denied (Tenn. July 16, 2001). Subsequently, the
petitioner filed a petition for post-conviction relief, claiming he received the ineffective
assistance of trial counsel on several grounds and the trial court improperly instructed the
jury. The post-conviction court denied the petition for post-conviction relief, and the
petitioner appealed. On appeal, this Court affirmed the ruling of the post-conviction
court. Williams v. State, No. W2006-00605-CCA-R3-PC, 2007 WL 2120174, at *5
(Tenn. Crim. App. July 24, 2007), no perm. app. filed.

        On September 8, 2017, the petitioner filed a pro se motion for “Ex Parte Injuction
(sic) and/or Show Cause Order” claiming, the Tennessee Department of Correction did
not have “proper custody over [petitioner]’s person” because the judgments in his case do
not contain a “file-stamp” showing when the judgments were entered. That same day, the
trial court entered an order summarily dismissing the petitioner’s motion. Specifically,
the trial court noted the trial judge signed the petitioner’s judgment on October 14, 1999,
and that the “court jacket reflect[s] that the judgment was filed by the court clerk that
date, as would the court minutes for that date.” The trial court also concluded that “the
lack of a file stamp on the judgment is not jurisdictional.” Additionally, though not
directly raised by the petitioner as a petition for writ of habeas corpus, the trial court
considered his motion as such. In doing so, the trial court held that the petitioner’s
“conviction appears to be proper from the technical record, and has not expired. Because
the petitioner has failed to show that the trial court was without jurisdiction to impose the
challenged sentence, or that he is presently held on an expired sentence, he is not entitled
to relief.” This timely appeal followed.

                                         Analysis

        On appeal, the petitioner contends the trial court erred in summarily dismissing his
motion arguing, his “confinement is voidable since the clerk failed to properly enter his
1997 judgment pursuant to Tennessee Rule of Criminal Procedure 32(e).” The State
contends the petitioner’s case is not properly before this Court because there is no appeal
as of right from the denial of an “Ex Parte Injunction and/or Show Cause Order.”
Alternatively, the State argues the petitioner is not entitled to relief on the merits of his
claim. Upon our thorough review of the record and the briefs, we affirm the decision of
the trial court.

       The State correctly notes the petitioner does not have a right of appeal from the
denial of a motion for an “Ex Parte Injunction and/or Show Cause Order.” See Tenn. R.
App. P. 3(b). However, the trial court also considered the petitioner’s motion as a
petition for writ of habeas corpus. See Castro v. United States, 540 U.S. 375, 381, 124
S. Ct. 786, 157 L. Ed. 2d 778 (2003) (allowing re-characterization of pro se litigants
motion to place it within a different legal category). Because the trial court treated the
motion as such, the petitioner’s appeal is properly before this Court, and we will review
                                            -2-
the merits of his claim. See Tenn. R. App. P. 36(b) (A petitioner may also appeal as of
right from an order denying a petition for writ of habeas corpus.)

        “The determination of whether habeas corpus relief should be granted is a question
of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is,
therefore, “de novo with no presumption of correctness afforded to the [habeas corpus]
court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn.
2006)). The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art. 1, §
9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code
Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained of
liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” Tenn. Code Ann. § 29-21-101. “Despite the broad wording of the statute, a
writ of habeas corpus may be granted only when the petitioner has established a lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate
release because of the expiration of his sentence.” Tucker v. Morrow, 335 S.W.3d 116,
119-20 (Tenn. Crim. App. 2009), overruled on other grounds by State v. Brown, 479
S.W.3d 200 (Tenn. 2015). The purpose of the state habeas corpus petition is to contest a
void, not merely a voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d
186, 189 (Tenn. 1968). A void conviction is one which strikes at the jurisdictional
integrity of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State
ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891
S.W.2d 619, 627 (Tenn. Crim. App. 1994).

       Turning to the merits of the petitioner’s claim, the petitioner correctly observes
that the judgment form does not show a “file-stamped” date by the clerk’s office. The
petitioner also correctly notes that State v. Stephens stands for the proposition that the
date the uniform judgment document was filed with the court clerk generally determines
the date the order of sentence was entered. 264 S.W.3d 719, 727 (Tenn. Crim. App.
2007).

       This court has repeatedly held that the time period for certain filings begins to run
from the date the uniform judgment document is stamp filed with the court clerk. See Id.
at 730; Graham v. State, 90 S.W.3d 687, 689 (Tenn. 2002) (petitioner’s appeal was
timely filed because it “was filed within ten days of the date the trial court’s order
denying the motion to reopen was filed with the clerk” rather than when it was signed by
the trial court.); State v. Willie Norman, No. W2003-02067-CCA-R3-CD, 2004 WL
2255253, at *5 (Tenn. Crim. App. Oct. 7, 2004) (defendant’s notice of appeal was timely
filed because it was filed within thirty days of the date in which the judgment was filed
                                           -3-
with the clerk.); State v. Martin Boyce, No. W2012-00887-CCA-R3-CD, 2013 WL
4027244, at *7-9 (Tenn. Crim. App. Aug. 6, 2013) (“Absent a ‘stamp-filed’ judgment, we
are unable to conclude that Defendant’s motion for new trial was not timely filed.”); State
v. Tevin Dominique Lumpkin, No. W2014-01064-CCA-R3-CD, 2016 WL 520535, at *7
(Tenn. Crim. App. Feb. 9, 2016). To be clear, the file-stamped date is significant for the
sole purpose of determining the timeliness of certain filings such as a motion for new
trial. Because there is no file-stamp date on his judgment form, the petitioner argues that
his conviction was never filed and should be set aside. We disagree.

       While the origin of the judgment attached to the petitioner’s pleading is unclear,
what is known from the attached judgment is that it was signed by the trial court and
dated as entered on October 14, 1999. Furthermore, in dismissing the petitioner’s
motion, the trial court found the judgment form was entered on the record and into the
minutes of the court. We must, therefore, presume at some point it was received by the
clerk’s office but not properly file-stamped. At most, this amounts to a clerical error. In
any event, a failure to comply with Rule 32(e) does not require a conviction to be set
aside. See State v. Gary Carr, No. W2016-01525-CCA-R3-CD, 2017 WL 2493687
(Tenn. Crim. App. Jan. 5, 2017) no perm. app. filed. The record does not preponderate
against the trial court’s findings. Accordingly, the petitioner is not entitled to relief.




                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                           -4-